Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 1 of 10 Pageid#: 744




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

  ALEXANDER HARRIS,                             )
                                                )
                    Plaintiff,                  )     Case No. 7:17CV00147
                                                )
  v.                                            )     OPINION AND ORDER
                                                )
  MARCUS ELAM, ET AL.,                          )     By: James P. Jones
                                                )     United States District Judge
                   Defendants.                  )

      Alexander Harris, Pro Se Plaintiff; Margaret H. O’Shea, Assistant Attorney
 General, Office of the Attorney General of Virginia, Richmond, Virginia, for
 Defendants.

       This matter is before me on the Report and Recommendation (“Report”)

 prepared by United States Magistrate Judge Pamela Meade Sargent and the

 objections thereto. After review of these documents and de novo review of the

 pertinent portions of the Report and the transcript of the evidentiary hearing, I

 conclude that the factual findings of the Report must be adopted and that the claims

 against the defendants must be dismissed with prejudice for failure to exhaust

 administrative remedies.

                                          I.

       A prisoner cannot bring a civil action concerning prison conditions until he

 has first exhausted available administrative remedies. 42 U.S.C. § 1997e(a). To

 comply with § 1997e(a), an inmate must follow each step of the established
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 2 of 10 Pageid#: 745




 grievance procedure that the facility provides to prisoners and meet all deadlines

 within that procedure. See Woodford v. Ngo, 548 U.S. 81, 90–94 (2006). The

 defendants bear the burden of proving the affirmative defense that Harris failed to

 exhaust available administrative remedies regarding his claims before filing suit.

 Jones v. Bock, 549 U.S. 199, 216 (2007).

       Plaintiff Alexander Harris, an inmate proceeding pro se, filed this civil rights

 action under 42 U.S.C. § 1983. He alleged that on June 5, 2016, while he was

 confined at River North Correctional Center, the defendants used or failed to prevent

 excessive force against him and thereafter, retaliated against him for filing

 grievances and denied him due process during disciplinary proceedings.           The

 defendants moved for summary judgment, in part, under 42 U.S.C. § 1997e(a), and

 Harris responded, making the matter ripe for disposition.

       The grievance procedures that Harris, as an inmate of the Virginia Department

 of Corrections (“VDOC”) was required to exhaust, are undisputed. Under VDOC

 Operating Procedure (“OP”) 866.1, an inmate with a grievance about some event or

 issue must first make a good faith effort to resolve his concerns informally, which

 he may do by completing an Informal Complaint form and submitting it to the

 prison’s Grievance Department. Within two days, the inmate should receive a

 receipt, indicating that his Informal Complaint form has been received, assigned a

 tracking number, and entered into the VDOC computer system. His form will be


                                          -2-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 3 of 10 Pageid#: 746




 forwarded to the appropriate department head for investigation. Within fifteen days,

 the inmate should receive a written response on the bottom of the Informal

 Complaint form, so that he can use that form to initiate the formal grievance

 procedure by filing a Regular Grievance.

       A Regular Grievance must be submitted within thirty days of the occurrence

 about which it complains and may address only one issue. The inmate should

 submit, with the Regular Grievance, the Informal Complaint and all other records

 necessary to address his issue. If his Informal Complaint is not returned to him with

 a written response, he may attach his receipt to the Regular Grievance as evidence

 of his attempt to informally resolve his issue. After investigation of the Regular

 Grievance, the warden or his designee will send the inmate a Level I response. If

 the responding official determines the grievance to be unfounded, to satisfy

 exhaustion under § 1997e(a), the inmate must appeal that holding to Level II, the

 regional administrator, and in some cases, to Level III.

       I previously granted summary judgment as to Harris’s claims of retaliation

 and due process violations. Harris v. Elam, No. 7:17CV00147, 2019 WL 691791,

 at *6 (W.D. Va. Feb. 19, 2019). I denied summary judgment, however, on the

 defendants’ argument that Harris’s excessive force and bystander liability claims

 should be dismissed under 42 U.S.C. § 1997e(a) for failure to exhaust administrative

 remedies. Id. at *2–4. While I found the defendants’ evidence to be undisputed that


                                          -3-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 4 of 10 Pageid#: 747




 Harris did not properly file a Regular Grievance about the June 5, 2016, incident, I

 found material disputes of fact concerning whether the prison’s grievance

 procedures were available to Harris. Id. at *3-4. I referred the matter to Judge

 Sargent for appropriate proceedings, pursuant to 28 U.S.C. § 636(b)(1)(B), for

 resolution of the following material disputes:

       (1) whether Harris filed one or more Informal Complaint forms about
       the June 5, 2016, incident[]; (2) what recourse he had if he never
       received a response of any kind; and (3) what information should have
       been omitted from his Regular Grievance forms to have them
       considered as addressing only one issue.

 Id. at *4 (footnote omitted).

       After hearing the parties’ evidence on exhaustion, Magistrate Judge Sargent

 filed her Report, finding that the prison grievance procedures were not unavailable

 to Harris. Specifically, she found Harris’s testimony — about filing two, timely

 Informal Request forms regarding the June 5, 2016, excessive force incident —

 lacked credibility, based on inconsistencies in his testimony and exhibits. She also

 noted that when he failed to receive a receipt for these alleged filings, he could have,

 but admittedly did not, make verbal or written requests about their status, despite

 evidence that such steps were available to him. Finally, Judge Sargent found that

 Harris could have had his timely Regular Grievance of June 30, 2016, accepted for

 processing if he had followed directions and focused only on the alleged excessive

 force incident. The Regular Grievance form itself states that the inmate should


                                           -4-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 5 of 10 Pageid#: 748




 address only one issue.       Instead, in his Regular Grievance, Harris not only

 complained about excessive force, but also expressed his desire to bring assault

 charges against the defendants and complained that the Grievance Department was

 violating his due process rights. In addition, Judge Sargent noted that Harris had

 failed to appeal the intake decision rejecting his Regular Grievance for raising more

 than one issue, thus failing to utilize another recourse available to him to have his

 filing considered.

                                            II.

       Harris has demanded a jury trial as to the merits of his underlying § 1983

 claims against the defendants. It is well established, however, that “judges may

 resolve factual disputes relevant to the exhaustion issue without the participation of

 a jury.”1 Woodhouse v. Duncan, 741 F. App’x 177, 178 (4th Cir. 2018) (quoting

 Small v. Camden Cty., 728 F.3d 265, 271 (3d Cir. 2013)). In a bench trial, such as

 Judge Sargent conducted on the exhaustion issue in this case, the plaintiff carries the

 burden of proof by a preponderance of the evidence.2 In re Winship, 397 U.S. 358,



       1
          I have omitted internal alterations, quotation marks, and/or citations here and
 throughout this Opinion, unless otherwise noted.
       2
           Relying on the recommended factual finding in the Report, Judge Sargent
 recommends granting summary judgment for the defendants. Because I have already
 denied summary judgment on the issue of exhaustion, however, I will treat the hearing that
 Judge Sargent conducted as a bench trial, applying the preponderance of the evidence
 standard during my de novo review of the factual findings she recommends, Harris’s
 objections, and pertinent parts of the testimony presented at the trial.
                                            -5-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 6 of 10 Pageid#: 749




 371 (1970). The burden of showing something by a preponderance of the evidence

 requires persuading “the trier of fact to believe that the existence of a fact is more

 probable than its nonexistence.” Id. Thus, for Harris to avoid dismissal of his claims

 for failure to exhaust, I must be persuaded that it is more likely than not that he was

 prevented, through no fault of his own, from pursuing each step of the VDOC

 grievance procedure, such that it was unavailable to him.

       Judge Sargent found that Harris had not presented credible evidence showing

 that these procedures were unavailable to him. The magistrate judge makes only a

 recommendation to this court. Mathews v. Weber, 423 U.S. 261, 270–71 (1976).

 The court is charged with making “a de novo determination of those portions of the

 report or specified proposed findings or recommendations to which objection is

 made.” 28 U.S.C. § 636(b)(1). Although the district court may give a magistrate

 judge’s proposed findings and conclusions “such weight as [their] merit commands

 and the sound discretion of the judge warrants,” the authority and the responsibility

 to make an informed final determination of these matters remains with the district

 judge. United States v. Raddatz, 447 U.S. 667, 682–83 (1980). Therefore, in

 performing a de novo review, the district judge must exercise “his non-delegable

 authority by considering the actual testimony, and not merely by reviewing the

 magistrate’s report and recommendations.” Wimmer v. Cook, 774 F.2d 68, 76 (4th

 Cir. 1985).


                                           -6-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 7 of 10 Pageid#: 750




       Harris has filed timely objections to the Report. After careful consideration

 of these objections and de novo review of the parts of the Report and the record to

 which they refer, I conclude that they must be overruled.

       Harris first asserts that the court erred in denying him court-appointed counsel

 for the evidentiary hearing. He claims that he has a learning disability, a ninth-grade

 education, and mental health issues, and that all of his pleadings have been produced

 by other inmates acting in his stead. He blames any issues of credibility during the

 evidentiary hearing on the effects of his mental health medications, which include

 confusion and memory lapses. Harris mentioned none of these problems in his

 motion seeking appointment of counsel, however. He also made no mention of them

 to Judge Sargent during the hearing, and his alleged disabilities are not suggested by

 his testimony at that proceeding.

       Harris claims that confusion caused by his medication prevented him from

 explaining that after the June 5, 2016, incident, he was not immediately placed on

 strip cell status. He claims to have filed an Informal Complaint form on June 6,

 2016, that he dated June 5, 2016, for unexplained reasons, and an Informal

 Complaint form dated June 8, 2016. Harris alleges that in retaliation for these filings,

 officials thereafter placed him on strip cell status for fifteen days, during which time

 he had no access to the grievance procedures. This timing clarification does not

 significantly undermine Judge Sargent’s finding on the totality of the evidence


                                           -7-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 8 of 10 Pageid#: 751




 presented that his claim of properly and timely filing these Informal Complaint

 forms is simply not credible.

       Harris also objects to the Report’s finding that he failed to lodge verbal or

 written requests for assistance when he failed to receive a receipt for, or a response

 to, each of his alleged Informal Complaint forms. The defendants testified that

 inmates could use these procedures to investigate lack of a receipt or a response.

 Harris complains that OP 866.1 does not require inmates to take such measures. I

 agree that his failure to make verbal or written complaints, alone, does not constitute

 noncompliance with the exhaustion requirement in § 1997e(a). The absence of such

 evidence does, however, undermine the credibility of his contention that the required

 grievance procedures were unavailable to him through no fault of his own.

       In a similar vein, Harris complains that his lack of counsel prevented him from

 calling witnesses who could have testified about receiving and passing along his

 Informal Complaints, which he properly entrusted to them for conveyance to the

 Grievance Department. He asserts that Judge Sargent should have recognized his

 lack of legal acumen and remedied it by allowing him to obtain such testimony.

 Harris made no such argument during the hearing, however. Moreover, even if

 witnesses testified to receiving his Informal Complaint forms, I conclude that

 Harris’s failure to investigate the status of his forms, after he submitted them and

 received no receipts, undermines the credibility of his claim that “he did everything


                                           -8-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 9 of 10 Pageid#: 752




 humanly possible and reasonable to diligently exhaust his available administrative

 remedies,” but the actions of prison officials made them unavailable. Obj. 6, ECF

 No. 58.

       I have carefully reviewed Harris’s objections, the Report, and pertinent parts

 of the record. I have also conducted de novo review of the witness testimony as

 reflected in the unchallenged transcript of the bench trial evidence. I conclude that

 the evidence presented supports the magistrate judge’s factual findings that Harris

 did not properly exhaust the required steps of the administrative remedies and that

 those remedies were not unavailable to him. Thus, I will overrule Harris’s objections

 to Judge Sargent’s factual findings as outweighed or discredited by other evidence

 in the record. Rather, I conclude that Harris has failed to prove by a preponderance

 of the evidence that administrative remedies were unavailable to him. As I find no

 evidence that Harris could now begin the exhaustion process anew, I will dismiss

 his claims with prejudice as barred by his noncompliance with 42 U.S.C. § 1997e(a).

                                         III.

       For the reasons stated in this Opinion, it is hereby ORDERED as follows:

       1.     The Objections by Plaintiff are OVERRULED;

       2.     The factual findings of the Report, ECF No. 54, are hereby

              ADOPTED, as supplemented by this Opinion; and




                                          -9-
Case 7:17-cv-00147-JPJ-PMS Document 62 Filed 04/30/20 Page 10 of 10 Pageid#: 753




       3.    The Plaintiff’s Eighth Amendment claims of excessive force and

             bystander liability are hereby DISMISSED WITH PREJUDICE,

             based on his failure to exhaust available administrative remedies,

             as required under 42 U.S.C. § 1997e(a).

       A final judgment in favor of the defendants will be entered forthwith.

                                                ENTER: April 30, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                         -10-
